Citation Nr: 1647418	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for acute myelogenous leukemia prior to December 31, 2008.

2.  Entitlement to an initial evaluation in excess of 10 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in July 2009.  The Veteran's widow has been substituted as the appellant.  

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In May 2012 and January 2015, the Board remanded the case for additional development.  In a June 2013 rating decision, VA awarded a 100 percent evaluation for acute myelogenous leukemia, effective from December 31, 2008, the date the Veteran's leukemia came out of remission.  As this constitutes the maximum benefit for this disability, only the period prior to December 31, 2008 remains on appeal with regard to this issue.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In May 2014, the appellant attended a Board hearing before the undersigned.  A transcript of the proceeding is of record.  

The Board notes that in September 2016, the appellant perfected an appeal of the issues of entitlement to earlier effective dates for the increased evaluations assigned for left shoulder gunshot wounds in muscle groups II and III.  The appellant requested a Board hearing via videoconference, and the request for that hearing remains pending.  These issues are therefore not ready for adjudication by the Board at this time, and will be addressed in a separate decision following the hearing.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 27, 2003 to December 30, 2008, the Veteran's acute myelogenous leukemia was not active and did not require treatment.

2.  From February 27, 2003 to December 30, 2008, the Veteran's hemoglobin levels have ranged from 13.3 to 16.7 grams (gm)/milliliter (ml).

3.  Resolving reasonable doubt in the appellant's favor, from January 9, 2008, the Veteran's service connected depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The available evidence shows that at no time between January 9, 2008 and the date of the Veteran's death did he suffer from occupational and social impairment with reduced reliability and productivity due to his service connected depression.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for acute myelogenous leukemia prior to December 31, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.117, Diagnostic Codes 7700, 7703, 7716 (2015).

2.  The criteria for the assignment of an initial evaluation of 30 percent from January 9, 2008, but no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In January 2015, the Board remanded these issues for further development, including contacting the Veteran's oncologist regarding a relapse of acute myelogenous leukemia.  In July 2015, a letter was sent to the Veterans' oncologist requesting that he provide an opinion addressing when it became factually ascertainable that the Veteran had suffered a relapse of acute myelogenous leukemia.  The appellant was also informed of this request and advised that she should attempt to obtain such an opinion from the oncologist herself.  

An August 2015 response from the Veteran's oncologist did not provide any medical opinion and stated only that he had not seen the Veteran since 2009.  VA cannot compel a private physician to provide a medical opinion, and the Board finds that adequate efforts have been made by VA to obtain this information from the private physician.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990) (The duty to assist is not a "one-way street.")  Furthermore, as will be discussed further below, there is substantial medical evidence from this period which establishes the approximate onset of the Veteran's illness, and no further medical evidence is required to adjudicate the issue at this time.  The Board therefore finds that there has been substantial compliance with the prior Board remand directives, and will proceed with adjudication of the issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where a veteran appeals the initial rating assigned, the disability level for the entire period on appeal must be considered, and "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Acute myelogenous leukemia is rated under 38 C.F.R. § 4.117, Diagnostic Code 7703, for leukemia.  Leukemia is rated as 100 percent disabling with active disease or during a treatment phase.  Otherwise, it is rated as anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in a greater benefit.

Under Diagnostic Code 7700, a noncompensable rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the disorder is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  38 C.F.R. § 4.117, Diagnostic Code 7700.

Under Diagnostic Code 7716, aplastic anemia is assigned a 10 percent rating for conditions requiring continuous medication for control.  38 C.F.R. § 4.117, Diagnostic Code 7716.

The Veteran's service-connected depressive disorder was rated as 10 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Psychiatric examinations frequently include assignment of a global assessment of functioning score.  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding global assessment of functioning scores.  However, since the relevant period in this case occurred during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.  

According to the DSM-IV, a global assessment of functioning score was based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Global assessment of functioning scores and interpretations of those scores are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A global assessment of functioning score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships. 

Acute myelogenous leukemia /Leukemia

The appellant contends that the Veteran's acute myelogenous leukemia, also described as just "leukemia," warranted a compensable rating from the effective date, February 27, 2003, to December 30, 2008.  At an April 2005 Board hearing, the Veteran stated that he had frequent colds and lung infections that were due either to his gunshot wound residuals or possibly due to his leukemia.  At a May 2014 Board hearing, the appellant and her attorney stated that the Veteran had chronic fatigue in the years following his initial diagnosis and 1995 bone marrow transplant.  The attorney stated that the Veteran was frequently anemic and this would result in frequent colds and infections.  The appellant testified that the Veteran did not always want to go to the hospital when he was ill, so there were many times when he had stayed in bed sick, but there was no resulting medical record of it.

A May 2009 letter from the Veteran's spouse stated that after the Veteran had a bone marrow transplant in 1995, he never regained his strength or muscle tone/mass.  She also wrote that the Veteran had chronic fatigue since 1995, and was tired all of the time.

In a July 2014 brief, the appellant's attorney stated that the Veteran had anemia in July 2004 and March 18, 2005 as well as other blood abnormalities in his complete blood count.  The attorney wrote that the appellant testified that the Veteran had suffered from chronic fatigue, weakness, shortness of breath, recurrent infections, dizziness, and insomnia since 1995.

The Veteran's private treatment records show that during the 1990s, he was treated for anemia, leukopenia, myelodysplastic syndrome, and acute myelogenous leukemia.  In August 1996, he underwent a bone marrow transplant.  After that treatment, there is no indication of a recurrence of acute myelogenous leukemia or other blood disorder until December 2008.  

In March 2002, the Veteran was noted to have no signs or symptoms of leukemia and had maintained a normal blood count since his bone marrow transplant, and in December 2002, his hemoglobin level was 15.1.  In April 2003, he was noted to have a history of myelodysplastic syndrome which was stable.  His hemoglobin level was 14.9.  It was noted that the Veteran "continued to remain well" with no symptoms of graft-versus-host disease.

On numerous occasions from August 2003 to August 2008, the Veteran's leukemia was noted to be "stable" or "in remission."  The Veteran's hemoglobin level in 14.7 in August 2003 and 14.5 in January 2004, and the physician noted that the Veteran's blood count was all normal.  The Veteran's hemoglobin levels in 2004 were 13.8, 14.5, 14.6, 15.1, and 16.7.  In 2005, they were 13.3 and 15.3, and the Veteran's physician twice opined that the Veteran's blood count was normal.  In 2007, hemoglobin levels were 14.5 and 14.8.  The February 2008 hemoglobin level was 15, and in July 2008, it was 14.5.

On December 18, 2008, the Veteran attended a VA examination.  He discussed his medical history, including his 1995 bone marrow transplant.  He reported that he had anemia during the earlier treatment and had received blood transfusions during that time.  He reported no recurrence or exacerbation since 1997, and denied any history of heart problems, lymphadenopathy, bleeding tendency, dyspnea, fatigue, or gastrointestinal symptoms at present, and reported no hospitalization or surgery since 1997 and that his leukemia was not affecting his activities of daily living or his recreational activities.  A physical examination was performed, and the examining nurse practitioner diagnosed the Veteran with chronic myelogenous leukemia, in remission, post status bone marrow transplant in 1995.

A consultation report dated December 31, 2008 from Texas Oncology stated that the Veteran had been doing well since April 2005, and that his laboratory studies during that time had been normal.  More recently, however, symptoms of progressive fatigue and occasional low-grade fever during the last several weeks had presented.  Laboratory studies revealed abnormal white cells in the blood and mild leukopenia.  He wrote that this indicated a recurrence of myelodysplasia/ acute myelogenous leukemia.  Laboratory studies showed hemoglobin of 10.1 and distinctly abnormal white blood cell differential.  It was recommended that the Veteran receive a second bone marrow transplant.   The Veteran underwent a bone marrow transplant in January 2009.

In light of this evidence, the Board finds that the preponderance of the evidence is against entitlement to a compensable rating for prior to December 31, 2008.  The Veteran was assigned a total (100 percent) rating once it was clinically ascertained that his acute myelogenous leukemia had returned to an active phase.  There is no evidence, however, of any recurrent of the Veteran's acute myelogenous leukemia prior to December 2008.  The Veteran attended a VA examination on December 18, 2008, at which he denied any symptoms such as fatigue or dyspnea.  Physical examination was performed, and as of December 18, 2008, he was still in remission.  

The Board notes that while it accepts that the Veteran's acute myelogenous leukemia may have actually become active at some point after the December 18, 2008 examination but prior to the December 31, 2008 diagnosis, alteration of the effective date to December 19, 2008 would ultimately not result in additional compensation, as it falls within the same month as the effective date already assigned.  38 U.S.C.A. § 5111 (West 2014).  The Board will therefore not revise the current effective date assigned, as such would be superfluous and of no benefit to the appellant.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the harmless error rule in the context of claims for VA benefits).

Because the Veteran's acute myelogenous leukemia was not in an active disease stage or receiving treatment prior to December 2008, the disorder is rated under Diagnostic Code 7700 or 7716.  While the appellant and her attorney have argued that the Veteran's leukemia residuals and/or anemia resulted in fatigue, shortness of breath, and other symptoms, this is not supported by the medical evidence of record.  The Veteran's private treatment records regularly noted that he did well after his bone marrow transplant, and there were no complaints of fatigue, shortness of breath, or other related symptoms.  At the December 2008 VA examination, the Veteran specifically denied having any such symptoms, and stated that his leukemia did not affect his activities of daily living or his recreational activities.  The Veteran's hemoglobin levels, which were tested regularly throughout the appeal period, also were not found, at any time prior to December 31, 2008, to 10 gm/ml or less.  Even if the Board were to accept the appellant's assertions that the Veteran did, in fact, have symptoms such as fatigue due to leukemia and anemia, the rating criteria specifically include the conjunctive "with" such that the symptoms of weakness or fatigability must be present in conjunction with hemoglobin levels of 10 gm/100 ml or less in order to meet the criteria for the 10 percent schedular rating under Diagnostic Code 7700.  38 C.F.R. § 4.117, Diagnostic Code 7700; see also Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).  Because the Veteran's hemoglobin levels consistently exceeded and did not closely approximate 10 gm/100ml, the criteria for a compensable rating under Diagnostic Code 7700 for anemia are not met or approximated at any point during the appeal period.  

The Board is also not able to assign a compensable rating under Diagnostic Code 7716, for aplastic anemia, as the Veteran was not shown, at any point during the appeal period, to be taking medication for control of anemia.  38 C.F.R. § 4.117, Diagnostic Code 7716.

The Board acknowledges that the Veteran's attorney wrote in April 2005 that the Veteran had recurring infections due to a depressed immune system every three months.  The Veteran's medical treatment records show occasional complaints related to colds, gastroenteritis, and respiratory infections, including a March 2005 diagnosis of pneumonia and a March 2008 diagnosis of bronchitis.  There is, however, no probative medical evidence showing that these acute infections were related to the Veteran's acute myelogenous leukemia.  The Board is therefore not able to assign a rating under any separate diagnostic code for respiratory or infectious disorders, as such symptoms are not found to be related to his acute myelogenous leukemia.

In sum, the Board finds that the preponderance of the evidence is against the claim, and entitlement to a compensable rating for acute myelogenous leukemia prior to December 31, 2008 is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Depressive Disorder

The appellant also contends that the Veteran's depressive disorder warranted an initial rating higher than 10 percent.  The Veteran was assigned an initial rating of 10 percent, effective January 9, 2008.

The Veteran's VA treatment records prior to 2008 note complaints of sleep disturbance, anxiety, and depression.  In September 2008, the Veteran reported that he was doing "extremely well."  He was noted to have a stable mood and good family support.  He was alert and oriented, appropriately dressed and groomed, and had good insight and judgment with goal-directed linear thought and grossly intact memory.  He was diagnosed with major depressive disorder, stable, and assigned a global assessment of functioning score of 70.

In December 2008, the Veteran attended a VA psychiatric examination with a psychologist.  He discussed how he developed depression in 1995 and had very sad and unmotivated feelings in the following years, but that since he has been on medication, he has been feeling better.  He stated that he still had occasional tearfulness, reduced energy, and reduced motivation, especially if he missed a dose of medication.  He reported "pretty good" sleep with some bad dreams.  He reported having bad, negative, and unpleasant thoughts about Vietnam about every two to three weeks.  The examiner noted that the Veteran had a good relationship with his wife and children, and that he spent time in the house, watching TV, helping with chores, doing welding, and attending church or occasionally going to a social activity, such as a restaurant.  The Veteran was appropriately dressed and oriented.  His mood was within normal limits, and no inappropriate behavior was seen.  The Veteran's short term memory was tested and found to be fair to good, and he had no hallucinations or delusions or other thought disorder, such as tangentiality or circumlocution.  His cognitive functioning was tested and found to be limited, but not likely to produce any significant effects in social or work functioning.  He was able to maintain his personal hygiene and perform other activities of daily living without difficulty.  He was diagnosed with a depressive disorder and assigned a global assessment of functioning score of 64.  The examiner noted that while the Veteran was not currently working, his depressive disorder created a mild degree of added difficulty with his work activities.

Based on the evidence above, and resolving reasonable doubt in the appellant's favor, the Board finds that an initial evaluation of 30 percent for the entire period on appeal is warranted.  Although the Veteran reported doing "well" to his VA psychiatrist, VA examination shows that he had occasional tearfulness, reduced energy, reduced motivation, unpleasant intrusive thoughts about the war, and bad dreams.  The VA examiner also noted that the Veteran's depressive disorder would add difficulty to his work activities.  Considering the sparsity of the medical record on this issue, due to the Veteran's subsequent serious illness and death, the Board accepts that these symptoms may well have caused the Veteran an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The preponderance of the evidence, however, weighs against finding that a rating higher than 30 percent is warranted.  In this regard, the record does not show any evidence of occupational and social impairment with reduced reliability and productivity due to symptoms of the nature and severity as those contemplated by the 50 percent rating.  The Veteran had retired prior to the grant of service connection for his depressive disorder, but he never contended that his retirement was caused by or related to depressive disorder, and the December 2008 VA examiner found that his disorder would have only a "mild" impact on his work functioning.  Moreover, the record shows that the Veteran continued to function socially quite well, and reported having a supportive relationship with his wife and children.  He attended church and occasionally participated in social outings, such as going to restaurants.  He also reported various hobbies and activities that he participated in, such as welding and helping with chores.

The VA examination showed that the Veteran was appropriately behaved and groomed, with normal mood and adequate memory.  His cognitive functioning, while limited, was found not likely to produce significant effects in social or work functioning.  

The Board finds that the Veteran did not demonstrate any of the symptoms specifically listed in the General Rating Formula for Mental Disorders as representative of occupational and social impairment with reduced reliability and productivity, such as flattened affect, abnormal speech, panic attacks, difficulty understanding commands, or impaired memory.  See 38 C.F.R. § 4.130.  The symptoms noted in the rating schedule are, however, not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  The Board has considered whether the Veteran manifested any other symptoms which were of a comparable severity to the criteria for a 50 percent rating, but finds that he did not have any such symptoms during the appeal period.  The Veteran's psychiatric impairment, for the entire appeal period, was never shown to be more than mild, and therefore it did not more nearly approximate the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.

The Board further finds that the global assessment of functioning scores assigned to the Veteran do not provide a basis for assigning a rating in excess of 30 percent.  The Veteran has received global assessment of functioning scores of 64 and 70, which are reflective of mild symptoms or some difficulty in social, occupational, or school functioning.

As noted above, many of the symptoms manifested by the Veteran are specifically listed within the criteria for a rating of 30 percent, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  Overall, the Veteran did not demonstrate symptoms that would be comparable indicators of the type of impairment contemplated in the criteria for a 50 percent rating, such as impaired thought processes or judgment, disturbances in motivation, or memory problems.  The Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Accordingly, the Veteran's symptoms as described above were consistent with a 30 percent disability rating throughout the appeal period.

The Board therefore finds the preponderance of the evidence indicates that a 30 percent rating, but no higher, was warranted for the Veteran's service-connected depressive disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

The question of entitlement to referral for consideration of an extraschedular rating for either acute myelogenous leukemia or depressive disorder has not been argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.   Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  It will therefore not be addressed at this time.  The Board notes that while the appellant's attorney has raised the issue of entitlement to a total disability rating based on individual unemployability, this issue is addressed in the remand below.


ORDER

Entitlement to an initial compensable evaluation for acute myelogenous leukemia prior to December 31, 2008 is denied.

Entitlement to an initial evaluation of 30 percent, but no higher, for depressive disorder is granted from January 9, 2008, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a February 2015 correspondence, the appellant's attorney stated that prior to his death the Veteran had not been working due to his service-connected injuries and diseases, and that entitlement to a total disability rating based on individual unemployability should be considered.  The Veteran's Social Security Administration records indicate that he retired on January 2, 2008.  When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim is included in the current appeal, and a remand for development of the issue is appropriate.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the appellant and her attorney of VA's duties to notify and assist in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The AOJ should then undertake any additional development deemed appropriate pertaining to this claim.

2.  Upon completion of any additional development deemed appropriate, the AOJ should adjudicate this issue.  If the benefit sought remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


